Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, claims 1-9, in the reply filed on 4 August 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. 

Priority
As the instant application is filed as the continuation of a PCT application (as opposed to a national stage application filed under 35 U.S.C. § 371), and as the PCT application was neither filed nor published in English, the effective filing date is considered to be the date when the instant application was filed under 35 U.S.C. § 111 (viz. 30 December 2020).

Requirement for Information
Under the authority provided under MPEP 704.10 and 37 CFR 1.105, Examiner hereby requires Applicant to submit any claimed areal parameters in terms of its corresponding linear parameter analogue (e.g. Sq be provided as Rq along two respective orthogonal axes).  Such a submission of data is necessary, as it allows a more thorough comparison of parameters disclosed in the prior art against the corresponding claimed parameters.  Furthermore, as Applicant already has at least some linear parameters (e.g. Rsm), as linear parameters can be extracted from corresponding areal parameters, and as Applicant has previously used linear parameters this requirement is not deemed burdensome.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as unpatentable over WO 2016/113970 A1 (referenced below using its counterpart English-language publication U.S. 2017/0276995 A1, “Sato”) as evidenced by NPL on surface roughness from Tokyo Seimitsu.
Considering claim 1, Sato discloses an antiglare glass sheet having a roughened surface, where the roughened surface has Rsm to 1 to 20 µm and Ra of 10 to 100 nm (Sato abs).  Sato is analogous, as it is from the same field of endeavor as that of the instant application (glass substrate having a rough surface).  It is noted that Ra is the linear analogue of Sa; furthermore, Ra in the context of antiglare glass articles is largely a stand-in for Rq, which means that Ra is comparable to Sq.  Although Sato does not disclose the skew of the roughened surface in writing, the skew may be inferred from the actual roughness profiles (e.g. id. Fig. 1B).  Specifically, it is noted a profile where the peaks are blunt and take up larger spacing and wherein the valleys are infrequent and are sharp has an associated Rsk<0 (see NPL from Tokyo Seimitsu), wherein Rsk in the linear analogue of Ssk.  As Fig. 1B of Sato has a profile matching what is needed to obtain a negative Rsk value (which infers a negative Ssk value), the limitation of negative Ssk is considered to be met.  As Sato otherwise discloses parameters substantially similar to those required in the instant application, Sato is considered to have rendered obvious claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sato, as applied to claim 1 above, and further in view of U.S. 2016/0130179 A1 (“Kashima”).
Considering claim 2, Sato differs from the claimed invention, as it is silent regarding water and hydrogen concentration.
However, in the art of glass articles, making a chemically strengthened article having the properties as required by claim 2 is known, as is taught in Kashima.  Specifically, Kashima teaches that hydrogen concentration (in terms of H2O concentration) is higher at a surface of its glass articles (Kashima abs., ¶ 0059, and Fig. 4).  Kashima is analogous, as it is from the same field of endeavor as that of the instant application (glass articles having a rough surface).  Person having ordinary skill in the art has reasonable expectation of success that the method of Kashima could be applied to the glass sheet of Sato, as both references disclose chemically strengthened articles (viz. ion exchanged glasses).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have subjected the antiglare glass sheet of Sato to the chemical strengthening process taught in Kashima, to obtain a chemically strengthened article having improve mechanical properties (id. ¶ 0024).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sato, as applied to claim 1 above, and further in view of JP 2018/052804 A (referenced below using its machine translation, henceforth “JP ‘804”).
The Applicant of JP 2018/052804 A appears to be the same entity as that of the instant application.  For Applicant to invoke any of the prior art exceptions available under 102(b)(1), Applicant needs to perfect the priority of at least one (if not both) Japanese priority applications.
Considering claim 5, Sato differs from the claimed invention, as it is silent absolute difference between Al/Si values at respective opposing surfaces.  
However, the claimed property is known in the glass articles.  Specifically, JP ‘804 teaches that a glass substrate having one surface with Al/Si value of 0.20 or more and an opposing surface with Al/Si value of 0.15 or less results in a glass plate that is more robust and less susceptible to damage during various procedures (JP ‘804 ¶ 0009, 0024, and 0032).  Kashima is analogous, as it is from the same field of endeavor as that of the instant application (glass articles).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have manufactured the glass plate of Sato having the claimed Al/Si values, for the advantages mentioned in JP ‘804.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sato, as applied to claim 1 above, and further in view of U.S. 2015/0291467 A1 (“Miura”).
Considering claim 8, Sato differs from the claimed invention, as it is silent reduction of warpage.
However, in the art of glass articles, making a chemically strengthened article having minimal warpage is known, as is taught in Miura.  Specifically, Miura teaches a pre-treatment step prior to chemical strengthening, such the treatment leads to the production of a glass article having reduced warpage (Miura clm. 1 and ¶ 0019).  Miura is analogous, as it is from the same field of endeavor as that of the instant application (glass articles, in particular ones subject to chemical strengthening).  Person having ordinary skill in the art has reasonable expectation of success that the method of Miura could be applied to the glass sheet of Sato, as both references disclose chemically strengthened articles.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have subjected the antiglare glass sheet of Sato to the pre-treatment step chemical taught in Miura, to obtain a chemically strengthened article having reduced warpage (id. ¶ 0019).

Claims 1, 3, 4, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0341451 A1 (“Minamidate”).
Any rejection below citing at least Minamidate is applied under both 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2).  For Applicant to invoke any of the prior art exceptions available under 102(b)(1), Applicant needs to perfect the priority of at least one (if not both) Japanese priority applications.
As the Minamidate reference has an Applicant in common with the instant application, based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Considering claim 1, Minamidate discloses a glass plate having an antiglare main surface, the antiglare main surface formed as result of a physical or chemical operation performed on an originally untreated glass plate (Minamidate ¶ 0201-0203).  As Minamidate expressly contrasts such an operation against a deposition operation, it is clear that the treatment produces a zone below the main surface of the originally untreated glass plate (and thereby reading on the affected layer).  Minamidate is analogous, as it is from the same field of endeavor as that of the instant application (glass substrate having a rough surface).  Minamidate discloses that the antiglare main surface has Rsm of 30 nm to 10 µm, Rq of 30 nm to 5µm, Rsk of -1 to 1 (id. ¶ 0216), wherein Rq and Rsk are well-known to be the respective 1-dimensional evaluation analogues of Sq and Ssk, respectively and can therefore be considered to be stand-ins for Sq and Ssk.  As such, each of Rsm, Rq, and Rsk overlap the corresponding ranges of Rsm, Sq, and Ssk.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.  Minamidate thus renders obvious claim 1.
Considering claim 3, Ra, which is the linear analogue of Sa, is disclosed to be 30 to 700 nm (Minamidate ¶ 0214).  It is apparent that when dividing this value by Rsm, at least some of the claimed range is overlapped by the corresponding ratio of the prior art.
Considering claim 4, -1 to 1 overlaps the claimed range.
Considering claim 6, Rp, which is the linear analogue of Sp, is disclosed to be 30 nm to 5 µm, which overlaps the claimed range (id. ¶ 0216).  
Considering claim 7, as the maximum valley depth indicates the minimum thickness of the antiglare main surface, and as this value is disclosed to be 30 nm to 5 µm, the reference discloses a range overlapping the claimed range.
Considering claim 9, Minamidate further discloses that antireflection film may be formed over the antiglare main surface (id. ¶ 0224).  Furthermore, the haze is disclosed to be 0.1 to 20%, which overlaps the claimed range of haze.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781